DETAILED ACTION
This action is in response to Applicant's communication filed on 12/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-19 and 21 are allowed.


Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

The closest prior arts are Barnes et al., US Publication US 2010/0153865 (hereinafter Barnes), and Zilles et al., US Publication 2016/0219143 (hereinafter Zilles).

Regarding independent claims 1, 8 and 13,
Barnes teaches a method for composite applications that can be created and identifying a network failure”, “receiving a second selection at the common access point” and “in response to the second selection, initiating an automated correction process corresponding to the network failure”. 
Zilles teaches an external contact center testing system that is integrated with an internal monitoring and diagnostic system that identify and verify a fault condition, however, it does not teach or suggest a claimed limitation, “identifying a network failure”, “receiving a second selection at the common access point” and “in response to the second selection, initiating an automated correction process corresponding to the network failure”.

However, the prior arts do not teach, suggest, or render obvious, alone or in combination at least: “identifying a network failure”, “receiving a second selection at the common access point” and “in response to the second selection, initiating an automated correction process corresponding to the network failure” and in combination of all the other recited limitations. 

Claims 2-7, 16-19 and 21 are dependent upon claims 1, claims 9-12 are dependent upon claim 8 and claims 14-15 are dependent upon claim 13, respectively, are thus allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176